Title: To Thomas Jefferson from James Madison, 20 August 1803
From: Madison, James
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Aug. 20. 1803
          
          I have recd. yours of the 16th. with the accompanying papers. The communications &c. recd. since my last are enclosed. The letters from Paris are important, but I do not see in them the Wish of the F. Govt. to retract the bargain with our Ministers, so much as an anxiety to secure its execution agst. the intrusions of G.B. and to feel thro’ their pulse, whether we were or were likely to be in any understanding with G.B. on the subject. Thornton’s letters &c. are in the spirit, tho’ beyond the degree to have been anticipated. I should for that reason have given him no opportunity for his very exceptionable remarks on the subject of impressments, had not his interposition been wanted immediately. I presume it will be best to give no answer, notwithstanding the allegations of some facts which might seem to require notice. Clarke’s remarks are judicious, but I think he might have assumed the proper course to be pursued, takg care to foster individual expectations as little as possible. The letters from C. Pinkny will require no particular answer, till we hear from Monroe. What is to be said to Graham? Will it not be best to say nothing to him also, till we hear from the same quarter? You will please to decide on the subject of the Gun Carriages. If good ones can be sent from the Navy in time, I think Simpson’s advice ought to be followed. Should this be your opinion, Mr Smith will probably expect it to go to him immediately from yourself. Perhaps you may think it proper to inclose Mr. Gallatin the letters from Paris, which refer to arrangements which touch his Dept. 
          With respectful attachment yrs always
          
            
              James Madison
            
          
          
            What ought to be the decision of Derieux’s claim. With an exception of the gratification for which there is no good pretext, and for which he offers very bad ones, his charge is less objectionable in itself, than as it exceeds the idea of Monroe who could best appreciate the proper extent of it.
          
        